DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 3/15/21 in reply to the OA of 1/4/21.
3. Claim 1 is amended and claim 16 has been canceled. Claims 1-15 and 17-20 are pending of which claim 1 is the independent claim.
Response to Arguments
4. Applicant’s arguments have been fully considered and are persuasive.  In view of the amendments, the previous rejection has been withdrawn. 
Allowance and reasons for allowance
5. Claim 1 is allowed. Claims 1-15 and 17-20 are allowed by virtue of their dependence on claim 1.
6. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A display device comprising:
the cover plate comprising a visible region and a non-visible region located at the periphery of the visible region,
wherein in the direction parallel to the display panel, each of the at least one pair of light sensitive luminescent marks is disposed inside the effective area of the display panel and a distance between an inner edge of each light sensitive luminescent mark and the boundary of the effective area of the display panel is an offset limit value of the display panel and the cover plate; or, each of the at least one pair of light sensitive luminescent marks is disposed outside the visible region of the cover plate and the distance between the inner edge of each of the light sensitive luminescent marks and a boundary of the visible region is the offset limit value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Prior art by Zeng (WO2018072207; English machine translation provided with 892 of 1/4/21) the cover plate comprises a visible region and a non-visible region located at the periphery of the visible region and the position relationship between the light sensitive luminescent mark and the effective area or between the light sensitive luminescent mark and the visible region.
Li et al. (US 20110051056) and Wakamoto (US 5,635,722) also fail to suggest these limitations.
In the instant invention, the bonding accuracy detection for a flexible display device is provided. For flexible display devices, the display device is narrow and the requirements for bonding accuracy is higher. A determination is made whether deviation distance between the display and the cover plate is within the bonding accuracy distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884